UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

 JANET HOWARD,                                  )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )
                                                )   Civil Case No. 09-1601 (RJL)
 GARY LOCKE, Secretary, U.S.                    )
 Department of Commerce, et al.,                )
                                                )
                      Defendants.             ~

                                MEMORANDUM (referencing a failed class action that Howard is now pursuing on an individual basis in

the District Court before Judge Bates). Accordingly, I will construe the Complaint as

alleging that Howard was wrongfully terminated, for both discriminatory and retaliatory

reasons.

       Howard was removed from her position at the Agency for performance-based

reasons effective April 25, 2008. See Decision Regarding Proposed Removal, Apr. 21,

2008, Def.'s Mot. for Summ. J. ("Def.'s Mot.") Ex. 3. On May 16,2008, plaintiff filed a

mixed case appeal of the removal decision with the Merit Systems Protection Board

("MSPB"). See MSPB Initial Decision, Nov. 7, 2008, Def.'s Mot. Ex. 5. Ultimately, the

MSPB determined that plaintiffs complaint did not merit relief and that the Agency had

sufficiently proven plaintiffs unacceptable performance. See id.; MSPB Final Order,

May 19,2009, Def.'s Mot. Ex. 20. After the EEOC Office of Federal Operations

("OFO") denied plaintiffs petition for review, Howard filed this action on August 24,

2009. 1 See EEOC OFO Decision, July 7, 2009, Def.'s Mot. Ex. 21.

       Defendant moves for summary judgment pursuant to Fed. R. Civ. P. 56. Summary

judgment shall be granted when the record demonstrates "that there is no genuine issue as



        The Court notes that this case is related to Howard v. Evans, No. 04-756 (D.D.C. filed
May 11, 2004). Howard was represented by counsel in that case, in which she alleged violations
of the Rehabilitation Act of 1973 and Title VII on the theory that the Agency failed to provide
reasonable accommodations for her disabilities and also did so in retaliation. On January 13,
2010, this Court granted the defendant's Renewed Motion for Summary Judgment, finding all of
plaintiffs claims to be insufficient as a matter of law. Howard v. Evans, No. 04-756, slip op. at
7 (D.D.C. Jan. 13,2010).

                                                2
to any material fact and that the movant is entitled to judgment as a matter of law." Fed.

R. Civ. P. 56(c); see also Celotex Corp. v. Catrett, 477 U.S. 317,322 (1986) (citing

same). In deciding whether there is a disputed issue of material fact, the Court must draw

all justifiable inferences in favor of the non-moving party. See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). However, a party opposing a motion for summary

judgment "may not rest upon the mere allegations or denials of his pleading, but ... must

set forth specific facts showing that there is a genuine issue for trial." Id. at 248 (quoting

Fed. R. Civ. P. 56(e)).

       "It is well understood in this Circuit that when a plaintiff files an opposition to a

motion ... addressing only certain arguments raised by the defendant, a court may treat

those arguments that the plaintiff failed to address as conceded." Nwachuku v. Jackson,

605 F. Supp. 2d 285, 286 n.l (D.D.C. 2009) (quoting United States v. Real Property

Identified as: Parcel 03179-005R, 287 F. Supp. 2d 45,61 (D.D.C. 2003)). Similarly,

Local Rule 7(h) provides that "[i]n determining a motion for summary judgment, the

court may assume that facts identified by the moving party in its statement of material

facts are admitted, unless such a fact is controverted in the statement of genuine issues

filed in opposition to the motion." LCvR 7(h); see also Jackson v. Finnegan, Henderson,

Farabow, Garrett & Dunner, 101 F.3d 145, 154 (D.C. Cir. 1996) ("[P]ursuant to the

remedy afforded by Rule [7(h)], the district court is to deem as admitted the moving

party's facts that are uncontroverted by the nonmoving party's Rule [7(h)] statement.").


                                              3
       In this case, after defendant filed his motion for summary judgment, the Court

specifically instructed Howard, a pro se plaintiff, on her need to respond to the

defendant's statement of undisputed material facts and the arguments set forth in the

defendant's opening brief, or else risk the Court treating defendant's motion as conceded.

See Order, Howardv. Locke, No. 09-1601 (D.D.C. Dec. 23, 2009) (Dkt. 11) (citing Fox v.

Strickland, 837 F.2d 507 (D.C. Cir. 1988), and Neal v. Kelly, 963 F.2d 453 (D.C. Cir.

1992)). Nevertheless, plaintiffs opposition utterly fails to address both the facts set forth

in the defendant's statement of undisputed material facts and the arguments for summary

judgment made in defendant's opening brief. Rather, plaintiffs opposition continues the

same misguided approach she adopted in drafting her complaint, i.e., copying and pasting

allegations and assertions irrelevant to her current claim, which concerns her termination

from the Agency. Other than one unspecific passage, Howard's opposition consists

solely of a rehash of her previous filings and is therefore not a response to defendant's

motion. See Pl.'s Opp'n 6-7 (briefly describing the administrative process and stating a

general complaint of unfair treatment). As such, plaintiff does not contest that she failed

to participate in the administrative process, including repeatedly failing to respond to the

Agency's discovery requests and deposition notices to the point that the administrative

law judge ("ALl") sanctioned Howard. See Def.'s Mot. 7 (citing MSPB Order, Sept. 10,

2008, Def.'s Mot. Ex. 11). Nor does Howard contest that the ALl, in all practical effect,

struck the allegations of discrimination and retaliation because of Howard's failure to


                                              4
cooperate in the administrative process. Jd. (citing same). Plaintiff also fails to contest or

otherwise address the legal authority cited by defendant that renders her failure to

cooperate an insurmountable bar to this action. See id. 11-13. As a result, Howard has

effectively conceded the grounds for defendant's motion for summary judgment.

       Therefore, in light of the plaintiffs concession and the Court's review of the

motions, the relevant law cited therein, and the record, it is hereby

       ORDERED that the defendant's Motion for Summary Judgment [#9] is

GRANTED, and it is further

       ORDERED that the above-captioned case be DISMISSED with prejudice.

       SO ORDERED.




                                             5